542 So.2d 856 (1989)
STATE of Louisiana
v.
Sadie A. DAVIS.
No. K89-107.
Court of Appeal of Louisiana, Third Circuit.
April 26, 1989.
*857 G. Paul Marx, Lafayette, for applicant.
Richard Weimer, Asst. Dist. Atty., Lafayette, for respondents.
Before STOKER, KNOLL and KING, JJ.
Writ granted and made peremptory. The trial court erred in sentencing relator after the lapse of three years and nine months since conviction. The delay, in and of itself, was unreasonable and the record does not reflect any factors which would justify such a delay. See, State v. Milson, 458 So.2d 1037 (La.App. 3 Cir.1984). The ruling of the trial court is reversed and it is divested of jurisdiction to sentence relator for the offense. La.C.Cr.P. art. 874; State v. McQueen, 308 So.2d 752 (La.1975). Therefore, the sentence imposed on the relator, Sadie A. Davis, on October 24, 1988 is vacated and set aside and relator is hereby ordered discharged.